Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00103-CV

                         IN THE INTEREST OF A.-N.L.C., a Child

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01805
                         Honorable Antonia Arteaga, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant’s parental rights is AFFIRMED. Because appellant is indigent, no costs of this appeal
are assessed.

       SIGNED June 26, 2019.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice